DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of Group I, claims 10-18, in the reply filed on 28 March 2022 is acknowledged.
Applicant has amended the claims to include the limitation that the hop oxidation-reaction product contains tricyclooxyisohumulone A, tricyclooxyisocohumulone A, scorpio-humulinol A, and scorpio-cohumulinol A, while the cited prior art referent discloses myrcenol. However, the fact that it contains mycenol does not exclude the inclusion of other compounds. Indeed, Applicant states explicitly in the instant specification that the hop oxidation-reaction products can be produced by oxidizing hops according to method described in the prior art, citing as an example, the method described in Patent Document 1. The product of the method of isolation would therefore contain the same components. Thus, the restriction requirement is deemed proper and final as the claims are lacking unity of invention.
	Claims 1-9 have been cancelled.
	Claims 19-26 are withdrawn as being directed to a nonelected invention.
	Claims 10-18 are presented for examination on the merits. 

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). The phrase “deterioration of mental function” is very broad and is deemed to include not only those subjects suffering from some , but as claim 13 states, those at risk of deterioration, which would include everyone. Thus the subject group of the claimed method is unlimited. Furthermore, the term “mental function” is so broad to include depression or related conditions, anxiety or related conditions, mood state, mental state, or caused by stress or chronic fatigue, etc. Indeed, it is difficult to think of anything that is not covered by “mental function”. 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for effectively treating depression by an administration of a hop-oxidation product such as example 1 containing the S-fraction, does not reasonably provide enablement for suppression of deterioration any and all mental functions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples provided in the specification; nature of the invention; state of the prior art; relative skill level of those in the art; predictability or unpredictability in the art; and breadth of the claims. In re Wands, 8USPQ2d 1400, 1404 (Fed. Cir. 1988).
Applicant’s claims are broadly drawn to a method of suppressing deterioration of any mental function by administering to a subject an effective amount (e.g., 1 to 500 mg on the dry-mass basis) of a hop oxidation-reaction product containing tricyclooxvisohumulone A, tricyclooxyisocohumulone A, scorpio-humulinol A, and scorpio-cohumulinol A, as active ingredients. The specification of the present application indicates that: a tail suspension test for evaluating depressive behavior showed that administration of S-Fr improved depression (example 2); and when a subject consumes hop oxidation reaction product-containing capsules (containing S-Fr), the "tension-anxiety" item of a POMS 2 test showed a significant improvement (example 3). However, the specification does not specifically indicate the effect obtained when a "hop oxidation reaction product" other than S-Fr is used, or any effect against a "decrease in mental function" other than depression and anxiety. 
Regarding the extraction solvent used to obtain the claims product with anti-inflammatory properties, it is well known in the art that polarity of solvents plays a key role in determining the final product obtained by an extraction. However, because many phytochemicals remain undiscovered, the skilled artisan has to make his/her best educated guess as to what types of phytochemicals will be successfully extracted with a solvent of a particular polarity. Oftentimes, unless the constituents in a particular natural product extract have been well evaluated and documented in the literature, the skilled artisan must adhere to trial and error protocols in order to quantitatively determine phytochemical constituents present in samples obtained from respective extraction procedures. These procedures are common when, for example, a natural product or part thereof has been documented in the literature as possessing some medicinal quality. The skilled artisan will attempt numerous extraction protocols in an attempt to isolate particular ingredient(s) that have medicinal efficacy. Typically, beginning with the first crude extraction, it is a guess as to whether or not the extract will possess certain phytochemical constituents. For example, unpredictability with regard to natural extracts due to their highly complex nature has been well documented. Revilla et al. (J. Agric. Food Chem. (1998), vol. 46, pp. 4592-4597) showed that the slightest variations in polarity of solvent and reaction time upon grape extraction provided respective products with unique characteristic properties (See tables 1, 2, 4, 5, 6 and 7 in Revilla). In turn, each product would possess varying pharmacological properties based upon their respective methods of extraction. 
Thus, the functional property of a hop extract as an is not considered to be predictable because the type of extraction used to produce the extract would have a significant impact on the chemical characteristics of the extract. The claims include the limitation that the hop oxidation product contain tricyclooxvisohumulone A, tricyclooxyisocohumulone A, scorpio-humulinol A, and scorpio-cohumulinol A. However, there is no limitation as to the actual proportions of these components and as the specification indicates only one example (S-Fraction), wherein theratio of the total amount of tricyclooxyisohumulone and tricyclooxyisocohumulone to the total amount of scorpio- humulinol and scorpio-cohumulinol was from about 2 to 20 in the hop oxidation- reaction product was found to effectively treat depression/anxiety. The specification does not provide any specific guidance to show that any and all hop oxidation products containing the recited components in any amounts would have the claimed efficacy in suppressing deterioration of mental state other than depression/anxiety.  An artisan would have to test every potential extraction technique with the virtually limitless number of solvents in order to determine if it is able to inhibit inflammation. This degree of experimentation clearly places an undue burden on the artisan of ordinary skill. Given the wide range of possible resulting extracts that could potentially result from various extraction methods, the presence of a single example of an extract that possesses anti-depressive properties in a murine model provides insufficient guidance to the person to practice the claimed invention.
Consequently, given the unpredictability of the art, the lack of guidance from the specification and the quantity of experimentation needed to practice the claimed invention, the claims are not considered to be enabled for treatment of suppression of deterioration of every mental function with every hop oxidation product containing any amount of of tricyclooxyisohumulone and tricyclooxyisocohumulone to the total amount of scorpio- humulinol and scorpio-cohumulinol.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.

As stated previously, the specification contains a single example of a hop-oxidation product (i.e., S-Fr). The specification of the present application indicates that: a tail suspension test for evaluating depressive behavior showed that administration of S-Fr improved depression (embodiment 2); and when a subject consumes hop oxidation reaction product-containing capsules (containing S-Fr), the "tension-anxiety" item of a POMS 2 test showed a significant improvement (embodiment 3).
This disclosure is actually a very few number in comparison to the vast number of extracts which could be obtained from hops.   The reason for this large amount of permutations is because extraction techniques are often coupled in order to obtain a product; for example

1) a water extraction followed by an alcoholic extraction: the product obtained is an extract.

2) a supercritical extraction (CO2 ) followed by an alcoholic and then a non-polar solvent extraction (e.g., chloroform): the product is an extract.  

3) a benzene extraction followed by a water extraction and chromatographic separation:  the product is an extract.

4)  a water/chloroform extraction (e.g., in a seperatory funnel), followed by collection of the water layer, chromatographic separation and crystallization of an isolate: the product is an extract.

5) squeezing the plant  to obtain a juice: the product is an extract.

6)  dipping the plant  in an organic solvent to remove the waxy layer:  the product is an extract.

          There is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed

         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.

Since the specification does not specifically indicate the effect obtained when a "hop oxidation reaction product" other than S-Fr is used, or any effect against a "decrease in mental function" other than depression and anxiety, the invention as in the claims or the present application cannot be considered to in the possession of the Applicant.
.
Functional Characteristics Alone or Structure/Function Correlation:
Applicants have not demonstrated any correlation between the structure of any component which resides in the extract(s) to any particular function.  The only composition verified as having the effect as claimed is the S-Fr, which has a specific ratio of tricyclooxyisohumulone and tricyclooxyisocohumulone to the total amount of scorpio- humulinol and scorpio-cohumulinol.
Method of Making the Claimed Invention:
	Applicants have disclosed only one extraction technique as disclosed in Example 1 of the specification which provide for an hop oxidation product which has the functional property of effectively treating depression/anxiety.  
Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 
There is no known means for predicting the capability of other hop extracts, besides the extract(s)  specifically described in the Instant disclosure, with regard to [e.g., anti-depressive effect].  The skilled artisan could not even relatively predict what other extracts would perform this function.  Absent any discussion regarding correlation between structure and function, even the most skilled of artisans would need to guess what other extracts could potentially have the effect(s) listed in the claim(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the S-fraction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is meant to limit the hop oxidation product to a specific extract with specific components such as prepared by Example 1 with a ratio of the total amount of  tricyclooxyisohumulone and tricyclooxyisocohumulone to the total amount of scorpio- humulinol and scorpio-cohumulinol was from about 2 to 20 in the hop oxidation- reaction product. Or is the term “S-fraction” a term of art with another definition. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US2013/0316023) in view of Hryhorczuk et al. (2013).
Manabe et al. beneficially teach a method of suppressing fat accumulation and a method of suppressing weight gain are further provided, the method comprising: administering the hop oxidation-reaction product to a mammal including human. The hop oxidation-reaction product provided by the present invention can be obtained by contacting a hop with oxygen in the air for oxidation. There is no particular limitation for the oxidation treatment in the present invention, but preferably, the oxidation treatment is performed under the conditions of 60.degree. C. to 80.degree. C. and 8 hours to 120 hours. An approach for the oxidation treatment will be described below. Further, any form of a hop can be used in the present invention as long as the hop has a lupulin portion. For example, those before dried after harvest, those dried after harvest, those compressed, those ground and those processed into a pellet can be used. Alternatively, a pellet in which lupulin portions are selectively enriched may be used. Furthermore, a pellet subjected to isomerization may be used. {Which according to the instant specification at paragraph [0014] the hop oxidation product of employed in the instant application is produced by the method of Manabe et al.}
 	It is further disclosed that the dosage or intake of the oxidation-reaction product of the invention can be determined depending on recipient, age and weight of recipient, conditions, administration time, a dosage form, a mode of administration and a combination of medicaments and the like. For example, in a case where the oxidation-reaction product of the present invention is orally administered as a medicine, the oxidation-reaction product is administered 1 to 3 times a day such that the total amount is in the range of 10 to 600 mg, more preferably 20 to 200 mg per day per 60 Kg of adult weight in terms of isohumulone equivalence, and in the case of parenteral administration, the range is 1 to 100 mg, more preferably 3 to 30 mg. The dosage of a drug having a different mechanism of action which is used in combination of the oxidation-reaction product of the present invention can also be suitably determined based on the clinically used dosage for each. Further, in a case where the oxidation-reaction product of the present invention is ingested as a food product, the oxidation-reaction product of the present invention can be included in a food product such that the total amount of the oxidation-reaction product is in the range of 25 to 9600 mg, more preferably 25 to 780 mg per day per 60 Kg of adult weight in terms of isohumulone equivalence.
While the cited Manabe reference does not explicitly disclose the use of the hop extract for “suppressing deterioration of mental function”, this intended result is so broad to included everyone in need thereof, which is everyone. Furthermore, one of the examples of mental function deterioration that is suppressed by the claimed method is depression. Given the close link between obesity and depression, the treatment on the former would result in the effective treatment of the latter.
For example, Hryhorczuk et al. disclose that obesity markedly increases the odds of developing depression. Depressed mood not only impairs motivation, quality of life and overall functioning but also increases the risks of obesity complications. Abdominal obesity is a better predictor of depression and anxiety risk than overall adipose mass. A growing amount of research suggests that metabolic abnormalities stemming from central obesity that lead to metabolic disease may also be responsible for the increased incidence of depression in obesity. A higher mass of dysfunctional adipose tissue is associated with several metabolic disturbances that are either directly or indirectly implicated in the control of emotions and mood. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to administer the composition disclosed by Manabe et al. in an amount ranging 25 to 9600 mg to a subject in need of weight loss, that is – obese subjects. Furthermore, this weight loss treatment would have additional effects including effectively treating deterioration of mental functions, such as mood or depression as indicated by Hryhorczuk et al.
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
The result-effective adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof and/or employing one or more commonly-employed means of administration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Applicants invention appears to be predicated on an unexpected result (i.e, efficacy in treating depression), which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients (i.e., S-Fr).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655